DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 21 September 2022 has been entered. Claims 1-15 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6 the term “about ” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered as not having the limitation “about”.

Regarding claim 13 the term “about ” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the claim will be considered as not having the limitation “about”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al., (US20170365774A1) (hereinafter “Rothberg”) in view of Chan et al., (US20200061670A1) (hereinafter “Chan”).

	Regarding claim 1, Rothberg teaches an ultrasonic transducer device (fig. 3A [0032] #300 device includes ultrasonic transducers), comprising: 
a substrate ([0032] #302 engineered substrate) having a membrane support layer (fig. 3A [0032] #312 silicon oxide layer) formed on a bottom cavity layer (fig. 3A [0032] #308 silicon device layer); and 
an opening in the membrane support layer so as to form a transducer cavity (fig. 3A [0032] #306 cavities form an ultrasonic transducer).
However Rothberg is silent regarding a squircle shape.
In the same ultrasonic transducer field of endeavor, Chan teaches a squircle shape (fig. 4 [0052] the displacement of the membrane 120, which is of the PMUT device 100, is in a squircle shape. Therefore, the PMUT device would also take the shape, and the cavity left behind by the PMUT behind would be a squircle shape.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the shape ultrasonic transducer device of Rothberg with the shape of the transducer of Chan, as both inventions relate to ultrasonic transducer devices, and would be reasonably predictable to one of ordinary skill in the art. One of ordinary skill would be able to make such a substitution, and the results of Rothberg using the squircle shape are reasonably predictable.

Regarding claim 2 Rothberg as modified by Chan teaches the device of claim 1, wherein Rothberg further teaches a plurality of openings in the membrane support layer so as to form a plurality of transducer cavities (fig. 3A there are a plurality of #306 cavities).

	Regarding claim 3 Rothberg as modified by Chan further teaches the device of claim 2, wherein Rothberg further teaches wherein the transducer cavity is a first transducer cavity (see annotated fig. 3A below), where the shape of the first transducer cavity comprises a first linear side corresponding to a location adjacent a second linear side of the shape of a second transducer cavity of the plurality of transducer cavities (see annotated fig. 3A below, the cavities and the edges are adjacent to each other), the second transducer cavity being a nearest neighbor of the first transducer cavity (the second cavity is a nearest neighbor).

    PNG
    media_image1.png
    347
    877
    media_image1.png
    Greyscale

	However Rothberg is silent regarding the squircle shape.
In the same ultrasonic transducer field of endeavor, Chan teaches a squircle shape (fig. 4 [0052] the displacement of the membrane 120, which is of the PMUT device 100, is in a squircle shape. Therefore, the PMUT device would also take the shape, and the cavity left behind by the PMUT behind would be a squircle shape.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the shape ultrasonic transducer device of Rothberg with the shape of the transducer of Chan, as both inventions relate to ultrasonic transducer devices, and would be reasonably predictable to one of ordinary skill in the art. One of ordinary skill would be able to make such a substitution, and the results of Rothberg using the squircle shape are reasonably predictable.

	Regarding claim 5, Rothberg as modified by Chan teaches the device of claim 4, wherein Rothberg further teaches wherein each of the plurality of transducer cavities has four (4) truncated edges ([0049] the cavities could be rectangular shaped, meaning it could also be a square that is made from a truncated circle).

	Regarding claim 8, Rothberg as modified by Chan teaches the device of claim 4, wherein Rothberg further teaches a transducer membrane (fig. 3A [0032] #310 second silicon layer) bonded to the membrane support layer (#312) so as to seal the plurality of transducer cavities (fig. 3A [0032] #310 second silicon layer covers #306 cavities [0050] the cavities are sealed).

	Regarding claim 9, Rothberg as modified by Chan teaches the device of claim 8, wherein Rothberg further teaches a bond between the transducer membrane and the membrane support layer defines a bonding area (fig. 3A [0032] bonding area would be where #312 silicon oxide layer contacts #310 silicon device layers), and wherein a percentage of the bonding area normalized to an entire wafer area ([0050] substrate #302 is created by bonding two silicon wafers, in this case #310 silicon device layer (which is an entire wafer, and the area would be the surface that is bonded to #312 silicon oxide layer), and they are bonded by #312 silicon oxide layers) of the ultrasonic transducer device is at least 50% (fig. 3A the bonding area can be seen to be more than 50% of the entire wafer area).

	Regarding claim 10, Rothberg as modified by Chan further teaches the device of claim 8, wherein Rothberg further teaches wherein the sealed transducer cavities define capacitive micromachined ultrasonic transducers (CMUTs) ([0032] the cavities form an ultrasonic transducers such as CMUT). 

	Regarding claim 11, Rothberg as modified by Chan further teaches the device of claim 10, wherein Rothberg further teaches wherein the  membrane support layer comprises SiO2 ([0032] #312 silicone oxide layer).

	Regarding claim 13, Rothberg as modified by Chan further teaches the device of claim 12, wherein Rothberg further teaches wherein the transducer membrane comprises doped silicon having a dopant concentration of about 1 x 1018 atoms/cm3 to about 1 x 1019 atoms/cm3 ([0032] #310 silicon layer have a dopant concentration of  having a doping concentration greater than 1015 dopants/cm3, between 1015 dopants/cm3 and 1021 dopants/cm3, or any value within such ranges ).
It would have been obvious to one of ordinary skill in the art at the time, through routine optimization, to modify the device of Rothberg as modified by Chan with the claimed range, as even though Rothberg as modified by Chan does not specifically disclose a dopant concentration of 1 x 1018 atoms/cm3 to about 1 x 1019 atoms/cm3, to adopt the claimed dopant concentration for the enabling of manufacturable and reliable CMUT devices, which can be readily integrated with CMOS or other electrical substrates (see [0051] and MPEP 2144.05(I)) .

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg as modified by Chan as applied to claim 4 above, and further in view of Ghyselen (US20210043826A1) (hereinafter “Ghyselen”).

Regarding claim 6, Rothberg as modified by Chan teaches the device of claim 4, wherein Rothberg further teaches the first truncated edge of the first transducer cavity and the second truncated edge of the second transducer cavity ([0049] cavities may be any shape, including a square made from a truncated circle).
However Rothberg fails to explicitly disclose the distance between the edges of the transducers is about 20-30 microns (μm).
In the same ultrasound field of endeavor, Ghyselen teaches the distance between the edges of the transducers is about 20-30 microns (μm) ([0011] the distance between the transducers is from 1 micron to 100 microns, meaning that the edges of the transducers would also be able to fall within the range).
It would have been obvious to one of ordinary skill in the art at the time to modify, through routine optimization, the device of Rothberg as modified by Chan with the distance of Ghyselen, as even though Ghyselen does not specifically disclose has a 20-30 micron distance to adopt the claimed distance of Ghyselen in order to adopt a topology that is needed for the desired performance and functionality of the device (see [0091]).

Regarding claim 7, Rothberg as modified by Chan teaches the device of claim 4, but fails to explicitly disclose the minimum distance between any of the plurality of transducer cavities is at least 10 μm.
In the same ultrasound field of endeavor,  Ghyselen teaches the minimum distance between any of the plurality of transducer cavities is at least 10 μm) ([0011] the distance between the transducers is from 1 micron to 100 microns).
It would have been obvious to one of ordinary skill in the art at the time to modify, through routine optimization, the device of Rothberg as modified by Chan with the distance of Ghyselen, as even though Ghyselen does not specifically disclose a minimum 10 distance between transducer cavities to adopt the claimed distance of Ghyselen in order to adopt a topology that is needed for the desired performance and functionality of the device  (see [0091]).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg as modified by Chan as applied to claim 4 above, and further in view of Weekemp et al., (US20210169445 A1) (hereinafter “Weekemp”).

	Regarding claim 12, while Rothberg as modified by Chan teaches the device of claim 11, Rothberg as modified by Chan is silent on the transducer membrane being flexible.
	However in the same ultrasound field of endeavor, Weekemp teaches a flexible silicon wafer ([0046] the silicon wafer is flexible).
	It would have been obvious to one of ordinary skill in the art to substitute the silicon wafer of Rothberg as modified by Chan with the flexible silicon wafer of Weekemp, as both inventions relate to ultrasound transducers, and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would be able to carry out such a substitution, and the results of Rothberg as modified by Chan using a flexible silicon wafer are reasonably predictable.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg as modified by Chan as applied to claim 10 above, and further in view of Takezaki et al.,(US20200171538A1), (hereinafter “Takezaki”).

Regarding claim 14, Rothberg as modified by Chan teaches the device of claim 10, but fails to explicitly disclose wherein the bottom cavity layer comprises a layer stack including an SiO2 layer and an aluminum oxide (A12O3) layer.
However in the same ultrasound field of endeavor, Takezaki teaches wherein the bottom cavity layer comprises a layer stack including an SiO2 layer and an aluminum oxide (Al2O3) layer (figure before fig. 1 [0062] insulating layer #104 may include, as a laminated membrane, two materials aluminum oxide and silicon oxide).
It would have been obvious to one of ordinary skill in the art at the time to substitute the bottom silicon layer device of Rothberg as modified by Chan with the insulating layer, as both inventions relate to ultrasound transducers with cavities and would yield predictable results to one of ordinary skill. One of ordinary skill in the art would be able to much such a substitution, and the results would be reasonably predictable.

Regarding claim 15, Rothberg as modified by Chan teaches the device of claim 10, but is silent regarding a transducer bottom electrode layer disposed beneath the bottom cavity layer.
However in the same ultrasound filed of endeavor, Takezaki teaches a transducer bottom electrode layer disposed beneath the bottom cavity layer (figure before fig. 1 [0030] #103 lower electrode is below #104 insulating layer).
It would have been obvious to one of ordinary skill at the time to apply the known technique of placing a bottom electrode layer beneath the bottom cavity layer as seen in  Takezaki to the known device of Rothberg as modified by Chan, as both inventions relate to ultrasound transducers with cavities and would yield predictable results to one of ordinary skill. One of ordinary skill in the art would be able to perform such an application, and the results of the application of an electrode layer beneath the bottom cavity layer are reasonably predictable.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art Rothberg or Chan do not disclose or suggest the limitation “wherein the first truncated edge of the first transducer cavity and the second truncated edge of the second transducer cavity are shaped so as to double a nearest neighbor distance between the first transducer cavity and the second transducer cavity compared to the nearest neighbor distance if the openings of the first and second transducer cavities comprised circle shapes centered at same locations as the squircle shapes of the first and second transducer cavities and having a same radius of curvature as curved portions of the squircle shapes of the first and second transducer cavities.”, and none of the prior art even mention a required distance between the transducers. The required distance in combination with the required shape increases wafer bonding ratio without decreasing the number of transducer elements in a given device area ([0025]). Therefore, it would not be obvious to one of ordinary skill at the time of filing to modify Rothberg or Chan with the limitations of claim 4 and would be allowable if rewritten in independent form including all the limitations of the based claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 21 September 2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments for 35 U.S.C. 112 (b), Applicant has claimed to have amended claims 6 and 13, but in the submitted claim set, claims 6 and 13 have not been amended and remain rejected under 35 U.S.C. 112 (b).
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Chan has been used to teach the new limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art includes Guma et al., (US20210393238A1) (hereinafter “Guma) and Machida et al., (US20170291192A1) (hereinafter “Machida”).
Guma teaches an ultrasound system that includes cavities [0038] that may be formed on silicon oxide or aluminum oxide layers [0037].
Machida teaches a method for making a CMUT ultrasonic transducer array, with that cavity sandwiched between two insulating films [0047], the films comprising materials such as silicon nitride and silicon oxide [0064].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                   

/SEAN D MATTSON/           Primary Examiner, Art Unit 3793